Citation Nr: 0533287	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-08 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
was in no casualty status from April 1942 to September 1942, 
had recognized Philippine Guerilla active service from March 
1945 to May 1945, and had service with the regular Philippine 
Army from May 1945 to June 1946.  The appellant seeks 
benefits as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
appellant's application to reopen a claim for service 
connection for the veteran's cause of death.  In September 
2004, the veteran testified before the Board at a travel 
board hearing that was held at the RO.  VA was unable to 
obtain the transcript of this hearing, however, and the 
appellant was notified in November 2004 that she could elect 
to appear before the Board in an additional hearing.  In 
December 2004, the appellant notified VA that she desired an 
additional hearing.  In February 2005, the Board remanded the 
claim in order to comply with the December 2004 request for a 
hearing.  In June 2005, the veteran testified before the 
Board at a travel board hearing before the undersigned that 
was held at the RO and a transcript of that hearing is of 
record.  

The Board notes that a claim for service connection for the 
veteran's cause of death filed by the surviving mother was 
denied in an October 1963 decision that was not appealed.  
Correspondence submitted to the RO by the appellant in 
February 2002 was construed as an application to reopen the 
previously denied claim of service connection for the cause 
of the veteran's death.  The Board finds, however, that 
because this claim was filed by the surviving spouse rather 
than by the surviving mother, this was a new claim for 
service connection for the cause of the veteran's death 
rather than an application to reopen the previously denied 
claim.  In effort to afford the appellant due process and 
full consideration of her claim, the Board will proceed with 
an evaluation of the claim on the merits.


FINDINGS OF FACT

1.  All requisite notices and assistance to the claimant have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Many years after service, the veteran developed cancer of 
the larynx, from which he died in January 1963.  This 
condition was not caused by any incident of service.

3.  At the time of the veteran's death, service connection 
was not established for any disorders. 

4.  The veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

The veteran's widow claims service connection for the cause 
of his death in order to establish entitlement to Dependency 
and Indemnity Compensation (DIC).  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as tuberculosis, if they are 
shown to be manifest to a degree of 10 percent or more within 
three years following the veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

As an initial matter, the Board notes that the appellant 
contends that the veteran was a prisoner of war and that she 
is therefore entitled to DIC benefits under the provisions of 
the Former Prisoners of War Benefits Act of 1981, and the 
Veterans Benefits and Services Act of 1988.  Former Prisoners 
of War Benefits Act of 1981, Pub. L. No. 97-37, 95 Stat. 935 
(1981); Veterans Benefits and Services Act of 1988, Pub. L. 
100-322, 102 Stat. 487 (1988).  However, the veteran's 
service records do not verify any POW status, and the 
appellant therefore is not entitled to the protection of 
above-cited laws.  Accordingly, the Board will proceed with 
an analysis as to whether the appellant's claim may be 
awarded on other grounds.

The veteran died in January 1963.  A February 1963 death 
certificate listed his cause of death as cancer of the 
larynx.

As noted above, the veteran was not service-connected for any 
condition prior to his death.  

The appellant contends, in essence, that the general stress 
of being in service, combined with the veteran's contraction 
of pulmonary tuberculosis (PTB) in service, caused the cancer 
from which the veteran died.  In support of this claim, she 
points to a list of ailments which the Employees' 
Compensation Commission of the Philippine Department of Labor 
and Employment, in conjunction with the Philippine Medical 
Association, the Philippine Hospital Association, and 
specialists on occupational health and safety, have 
determined may be deemed work-connected if the illness is 
contracted due to the worker's nature of employment.  Of the 
listed ailments, the appellant points to cancer of the lungs, 
liver, and brain; and PTB.  The Board notes first that the 
veteran in this case was not diagnosed with cancer of the 
lungs, liver, or brain.  Secondly, while the veteran in this 
case was treated for mild PTB shortly before his death, and 
the Board appreciates that PTB may in some instances be work-
related, there is no evidence of record that PTB caused or 
contributed substantially or materially to his death, nor 
does this list relate the veteran's PTB to his service.

Available service records are negative for any reference of 
cancer of the larynx or of throat problems.  They are 
similarly negative for PTB or psychiatric problems, such as 
stress associated with being in service.  Additionally, there 
is no medical evidence of cancer of the larynx, PTB, or of 
psychiatric problems for decades after service.  There is no 
medical evidence of record which suggests that cancer of the 
larynx, PTB, or psychiatric problems were related to any 
incident of service.

The Board has considered the appellant's and her daughter's 
contentions.  The appellant and her daughter, however, as 
laypersons, are not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the evidence shows that the veteran developed cancer 
of the larynx, which led to his death, many years after 
service.  This fatal condition was not service-connected, nor 
does any competent medical evidence or record demonstrate 
that it was it caused by any incident of service.  The weight 
of the evidence shows that no disability incurred in or 
aggravated by service either caused or contributed to the 
veteran's death.  As a preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2003; a 
rating decision in October 2002, and a statement of the case 
in March 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


